Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 7, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits upon the ground she was unavailable for employment. Availability for employment is a question of fact for resolution by the board and if its findings thereon are supported by substantial evidence the determination must be *696sustained (Matter of Viscardi [Levine], 50 AD2d 703). The same rule applies in reviewing the issue of whether a claimant’s efforts to secure employment satisfy the statutory requirements (Matter of Katz [Levine], 51 AD2d 613). The record contains substantial evidence supporting the board’s determination and, accordingly, we must affirm it. Decision affirmed, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.